Title: James Madison to William Beach Lawrence, 25 April 1828
From: Madison, James
To: Lawrence, William Beach


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Apl. 25 1828
                            
                        
                        
                        Your letter of Novr 29. was acknowledged by mine of Mar. 15. soon after which I was favored with your two
                            others, accompanied by an obliging letter from Mr. Key, and sundry documents, all bearing testimony to the qualifications
                            of Mr. Ritchie for the Chair of Nat: Philoy. vacant in our University. We are greatly indebted for this further evidence
                            of your attention to a subject so interesting to the University, and are fully sensible of the confidence due to the
                            recommendations from sources so highly respectable. As a selection for the vacancy, however has been necessarily postponed
                            to the next meeting of the Visitors in July, I must ask the favor of you to ascertain from Mr. Ritchie whether his
                            acceptance of the appointment should it be then offered to him, might be counted on, and how soon he might be expected to
                            enter on the duties of it; and to forward the result to us as quickly as possible. The inconvenience of the delay
                            & uncertainty in this course to all parties is much regretted, but happens to be unavoidable.
                        It will be proper to apprize Mr R. if in doubt as to the amount of the annual Salary of the Professorship,
                            as distinct from the fees, that it is limited by law to one thousand dollars.
                        To improve the chance of dispatch, a duplicate of this will go by a separate vessel, and permit me to ask of
                            you, a like resort in your answer. With great esteem & respect
                        
                            
                                J. M
                            
                        
                    